 
Exhibit 10.1

 
WAYNE SAVINGS COMMUNITY BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of November 30, 2006 by and between Wayne Savings Community Bank
(the “Bank”), an Ohio savings and loan association, with its principal
administrative office at 151 North Market Street, Wooster, Ohio and Phillip E.
Becker (the “Executive”). Any reference to “Company” herein shall mean Wayne
Savings Bancshares, Inc. the stock holding company parent of the Bank or any
successor thereto.


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Bank pursuant to an employment agreement between the Bank and the
Executive entered into effective as of February 15, 2005 (the “Prior Employment
Agreement”);


WHEREAS, the Bank desires to amend and restate the Prior Employment Agreement in
order to make changes to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), as well as certain other changes;


WHEREAS, the Bank desires to be ensured of the continued services of the
Executive for the period provided in this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.     POSITION AND RESPONSIBILITIES


During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer for the Bank (the “Executive Position”),
having such power, authority and responsibility and performing such duties as
are prescribed by or under the Bylaws of the Bank and as are customarily
associated with such positions. The Executive shall devote his full business
time, attention, skills and efforts (other than during weekends, holidays,
vacation periods, and periods of illness or leaves of absence) to the business
and affairs of the Bank and the Company as he has customarily done as an officer
and employee of the Bank and shall use his best efforts to advance the interests
of the Bank and Company. During said period, Executive also agrees to serve, if
elected, as an officer of any subsidiary or affiliate of the Bank. Failure to
reelect Executive to the Executive Position without the consent of the Executive
during the term of this Agreement (except for any termination for Cause, as
defined herein) shall constitute a breach of this Agreement.


2.    TERMS AND DUTIES


(a) The period of Executive's employment under this Agreement shall begin as of
the date first above written and shall continue for a period of thirty-six full
calendar months


--------------------------------------------------------------------------------



thereafter. Within thirty days prior to the first anniversary date of this
Agreement, and within thirty days prior to each anniversary date thereafter, the
Board of Directors of the Bank (“Board”) will conduct a performance evaluation
and review of the Executive for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board's meeting and communicated to Executive. Upon a favorable performance
evaluation, the Board shall renew the term of the Agreement for an additional
year from the anniversary date such that the remaining term shall be three
years; provided, however, if written notice of nonrenewal is provided to
Executive at least ten days and not more than thirty days prior to any
anniversary date, the Agreement shall expire at the end of thirty-six months
following such anniversary date.


(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and management of
the Bank; provided, however, that, with the approval of the Board, as evidenced
by a resolution of such Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in such
Board's judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive's duties pursuant to this
Agreement (for purposes of this Section 2(b), Board approval shall be deemed
provided as to service with any such business companies or organizations that
Executive was serving as provided on the attached exhibit to the Prior
Employment Agreement).


3.    COMPENSATION AND REIMBURSEMENT.


(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). The Bank shall pay
Executive as compensation a salary of not less than $160,000 per year (“Base
Salary”). Such Base Salary shall be payable biweekly.  During the period of this
Agreement, Executive's Base Salary shall be reviewed at least annually. Such
review shall be conducted by a Committee designated by the Board, and the Board
may increase, but not decrease (except a decrease that is generally applicable
to all employees), Executive's Base Salary (any increase in Base Salary shall
become the “Base Salary” for purposes of this Agreement). In addition to the
Base Salary provided in this Section 3(a), the Bank shall provide Executive at
no cost to Executive with all such other benefits as are provided uniformly to
permanent full-time employees of the Bank. Base Salary shall include any amounts
of compensation deferred by Executive under qualified and nonqualified plans
maintained by the Bank.


(b) The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive's prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive's rights or benefits
thereunder, except as to any changes that are applicable to all employees or as
reasonably or customarily available. Without limiting the generality of the
foregoing provisions of this

2

--------------------------------------------------------------------------------



Subsection (b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.
Executive will be entitled to incentive compensation and bonuses as provided in
any plan of the Bank in which Executive is eligible to participate (and he shall
be entitled to a pro rata distribution under any incentive compensation or bonus
plan as to any year in which a termination of employment occurs, other than
termination for Cause). Nothing paid to the Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement.


(c) In addition to the Base Salary provided for by paragraph (a) of this Section
3, the Bank shall pay or reimburse Executive for all reasonable travel and other
reasonable expenses incurred by Executive performing his obligations under this
Agreement and may provide such additional compensation in such form and such
amounts as the Board may from time to time determine.
 
4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.


(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive's term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Bank or the Company of Executive's full-time employment hereunder for any reason
other than (A) termination for Cause (as defined in Section 8 hereof), (B) upon
Retirement (as defined in Section 7 hereof), or (C) for Disability (as set forth
in Section 6 hereof); (ii) Executive's resignation from the Bank's employ
following (A) any failure to elect or reelect or to appoint or reappoint
Executive to the Executive Position, (B) a material change in Executive's
function, duties, or responsibilities, which change would cause Executive's
position to become one of lesser responsibility, importance, or scope from the
position and attributes thereof described in Section 1 above, to which Executive
has not agreed in writing (and any such material change shall be deemed a
continuing breach of this Agreement), (C) a relocation of Executive's principal
place of employment to a location more than 30 miles outside the City of
Wooster, or a material reduction in the benefits and perquisites, including Base
Salary, to the Executive from those being provided as of the effective date of
this Agreement (except for any reduction that is part of an employee-wide
reduction in pay or benefits), (D) a liquidation or dissolution of the Bank or
the Company, or (E) material breach of this Agreement by the Bank; and (iii) the
event specified in Section 4(b) hereof. Upon the occurrence of any event
described in clauses (ii) (A), (B), (C), (D) or (E) above, Executive shall have
the right to elect to terminate his employment under this Agreement by
resignation upon not less than thirty (30) days prior written notice given
within a reasonable period of time (not to exceed, except in case of a
continuing breach, four calendar months) after the event giving rise to said
right to elect, which termination by Executive shall be an Event of Termination.
No payments or benefits shall be due to Executive under this Agreement upon the
termination of Executive's employment except as provided in Sections 3, 4, 5 or
6 hereof.

3

--------------------------------------------------------------------------------





(b) As used in this Agreement, an Event of Termination shall also mean and
include Executive's involuntary termination or voluntary resignation from the
Bank's employ on the effective date of, or at any time following, a Change in
Control during the term of this Agreement. For these purposes, a Change in
Control shall mean a change in the ownership of the Bank or the Company, a
change in the effective control of the Bank or the Company or a change in the
ownership of a substantial portion of the assets of the Bank or the Company, in
each case as provided under Section 409A of the Code and the regulations
thereunder.


(c) Within 30 days upon the occurrence of an Event of Termination, as defined in
Section 4(a) or 4(b), the Bank shall pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages (but not both), a lump sum cash
amount equal to three (3) times the sum of: (i) the highest annual rate of Base
Salary paid to Executive at any time under this Agreement, and (ii) the greater
of (x) the average annual cash bonus paid to Executive with respect to the two
completed fiscal years prior to the Event of Termination, or (y) the cash bonus
paid to Executive with respect to the fiscal year ended prior to the Event of
Termination, and (iii) the value of the employer matching contributions made on
the Executive’s behalf in the Wayne Savings 401(k) Retirement Plan, or any
successor thereto, and the value of the employer contribution or allocation made
on the Executive’s behalf in the Wayne Savings Community Bank Restated Employee
Stock Ownership Plan, or any successor thereto, in the calendar year preceding
the year in which the Event of Termination occurs; provided however, that if the
Bank is not in compliance with its minimum capital requirements or if such
payments would cause the Bank's capital to be reduced below its minimum capital
requirements, such payments shall be deferred until such time as the Bank is in
capital compliance. Such payments shall not be reduced in the event the
Executive obtains other employment following termination of employment.


(d) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical and dental coverage substantially comparable, as
reasonably or customarily available, to the coverage maintained by the Bank for
Executive, at no cost to the Executive, prior to his termination, except to the
extent such coverage may be changed in its application to all Bank employees or
is not available on an individual basis to a terminated employee. Such coverage
shall cease thirty-six (36) months following the Event of Termination. If the
provision of any of the benefits covered by this Section 4(d) would trigger the
20% tax and interest penalties under Section 409A of the Code, then the
benefit(s) that would trigger such tax and interest penalties shall not be
provided (collectively, the “Excluded Benefits”), and in lieu of the Excluded
Benefits the Bank shall pay to the Executive, in a lump sum within 30 days
following termination of employment or within 30 days after such determination
should it occur after termination of employment, a cash amount equal to the cost
to the Bank of providing the Excluded Benefits.


5.    TAX INDEMNIFICATION.


(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Company and the Bank would constitute a “parachute payment” as
defined in Section 280G(b)(2) of the

4

--------------------------------------------------------------------------------



Code (the “Initial Parachute Payment”), then the Bank shall pay to the
Executive, at the time such payments or benefits are paid and subject to
applicable withholding requirements, a cash amount equal to the sum of the
following:


(i) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Company and its
subsidiaries, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive’s base amount being
hereinafter referred to as the “Initial Excess Parachute Payment”;


(ii) such additional amount (tax allowance) as may be necessary to compensate
the Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (i) above and on any payments
under this clause (ii). In computing such tax allowance, the payment to be made
under clause (i) above shall be multiplied by the “gross up percentage” (“GUP”).
The GUP shall be determined as follows:



 
 
 Tax Rate  
 
GUP =
1- Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


(b) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Bank’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Bank or the Bank must pay to the Executive in
order to put the Executive (or the Bank, as the case may be) in the same
position the Executive (or the Bank, as the case may be) would have been if the
Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, the Bank shall pay the Adjustment
Amount to the Executive or the Executive shall repay the Adjustment Amount to
the Bank, as the case may be.


(c) In each calendar year that the Executive receives payments of benefits that
constitute a parachute payment, the Executive shall report on his state and
federal income tax returns such information as is consistent with the
determination made by the independent tax

5

--------------------------------------------------------------------------------



counsel or accountants of the Bank as described above. The Bank shall indemnify
and hold the Executive harmless from any and all losses, costs and expenses
(including without limitation, reasonable attorneys’ fees, interest, fines and
penalties) which the Executive incurs as a result of so reporting such
information. The Executive shall promptly notify the Bank in writing whenever
the Executive receives notice of the institution of a judicial or administrative
proceeding, formal or informal, in which the federal tax treatment under Section
4999 of the Code of any amount paid or payable under this Section 5 is being
reviewed or is in dispute. The Bank shall assume control at its expense over all
legal and accounting matters pertaining to such federal tax treatment (except to
the extent necessary or appropriate for the Executive to resolve any such
proceeding with respect to any matter unrelated to amounts paid or payable
pursuant to this Section 5) and the Executive shall cooperate fully with the
Bank in any such proceeding. The Executive shall not enter into any compromise
or settlement or otherwise prejudice any rights the Bank may have in connection
therewith without the prior consent of the Bank.


6.    TERMINATION FOR DISABILITY.


(a) If the Executive (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank,
the Bank may terminate Executive’s employment for “Disability.”


(b) The Bank will pay Executive, as disability pay, a bi-weekly payment equal to
75% of the Executive's bi-weekly rate of Base Salary on the effective date of
such termination. These disability payments shall commence on the effective date
of Executive's termination and will end on the earlier of (i) the date Executive
returns to the full-time employment of the Bank in the same capacity as he was
employed prior to his termination for Disability and pursuant to an employment
agreement between Executive and the Bank; (ii) Executive's full-time employment
by another employer; (iii) Executive attaining a Retirement age of age 65 as
identified in Section 7; or (iv) Executive's death. The disability pay shall be
reduced by the amount, if any, paid to the Executive under any plan of the Bank
or the Company providing disability benefits to the Executive.


(c) The Bank will cause to be continued life, medical, and dental coverage
substantially comparable, as reasonable or customarily available, to the
coverage maintained by the Bank for Executive prior to his termination for
Disability, except to the extent such coverage may be changed in its application
to all Bank employees. This coverage shall cease upon the earlier of (i) the
date Executive returns to the full-time employment of the Bank in the same
capacity as he was employed prior to his termination for Disability and pursuant
to an employment agreement between Executive and the Bank; (ii) Executive's
full-time employment by another employer; (iii) Executive attaining the
Retirement age as identified in Section 7; or (iv) Executive's death.

6

--------------------------------------------------------------------------------



(d) Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive is incapable of performing his duties hereunder by reason of temporary
disability.
 
7.    TERMINATION UPON RETIREMENT.


Termination by the Bank of the Executive based on “Retirement” shall mean
termination of executive in accordance with any retirement policy established
with Executive's consent with respect to him. Upon termination of Executive upon
Retirement, no amounts or benefits shall be due Executive under this Agreement
and the Executive shall be entitled to all benefits under any retirement plan of
the Bank and other plans to which Executive is a party.


8.    TERMINATION FOR CAUSE.


The term “Termination for Cause” shall mean termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the members of the Board at
a meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. The Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause (other than any vested stock options, vested restricted stock or vested
benefits under any tax qualified or non-qualified employee benefit plan).  Any
non-vested stock options or restricted stock granted to Executive under any
stock option plan or restricted stock plan of the Bank, the Company or any
subsidiary or affiliate thereof, shall become null and void effective upon
Executive's receipt of Notice of Termination for Cause pursuant to Section 9
hereof, and any non-vested stock options shall not be exercisable by Executive
at any time subsequent to such Termination for Cause, (unless it is determined
in arbitration that grounds for termination of Executive for Cause did not
exist, in which event all terms of the options or restricted stock as of the
date of termination shall apply, and any time periods for exercising such
options shall commence from the date of resolution in arbitration).


9.    NOTICE.


(a) Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to the Executive. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated. If,
within thirty (30) days after any Notice of Termination for Cause is given, the
Executive notifies the Bank or the Company that a dispute exists concerning the
termination, the

7

--------------------------------------------------------------------------------



parties shall promptly proceed to arbitration. Notwithstanding the pendency of
any such dispute, the Bank and the Company may discontinue to pay Executive
compensation until the dispute is finally resolved in accordance with this
Agreement. If it is determined that Executive is entitled to compensation and
benefits under Section 4 of this Agreement, the payment of such compensation and
benefits by the Bank and Company shall commence immediately following the date
of resolution by arbitration, with interest due Executive on the cash amount
that would have been paid pending arbitration (at the prime rate as published in
the Wall Street Journal from time to time).


(b) Any other purported termination by the Bank or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of employment under the provision so indicated. “Date of
Termination” shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his Base Salary, and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by the Executive of his employment, which is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in the Wall Street Journal from time to time if it
is determined in arbitration that Executive's voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.


10.   POST-TERMINATION OBLIGATIONS.


(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive's compliance with paragraph (b) of this Section 10 during the term
of this Agreement and for one (1) full year after the expiration or termination
hereof.


(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.


(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to the Office of Thrift
Supervision (“OTS”), the Federal Deposit Insurance Corporation (the “FDIC”), or
other federal banking agency with jurisdiction over the

8

--------------------------------------------------------------------------------



Bank or Executive). Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank, and Executive may disclose any information regarding the
Bank or the Company which is otherwise publicly available. In the event of a
breach or threatened breach by the Executive of the provisions of this Section
9, the Bank will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Bank or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.


11.   SOURCE OF PAYMENTS.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.


12.   EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.


13.   NO ATTACHMENT.


(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.


(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.


14.   MODIFICATION AND WAIVER.


(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. In addition, notwithstanding anything in
this Agreement to

9

--------------------------------------------------------------------------------



the contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.


15.   REQUIRED REGULATORY PROVISIONS.


(a) The Bank's Board of Directors may terminate the Executive's employment at
any time, but any termination by the Bank's Board of Directors, other than
Termination for Cause, shall not prejudice Executive's right to compensation or
other benefits under this Agreement. Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause as defined in Section 9 hereinabove.


(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the
Federal Deposit Insurance Act (the “FDI Act”), the Bank's obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while their contract obligations were suspended and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.


(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank's affairs by an order issued under Section 8(e) (12
U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI Act, all obligations
of the Bank under this contract shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.


(d) If the Bank is in default as defined in Section 3(x) (12 U.S.C.
§ 1813(x)(1)) of the FDI Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.


(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director, at the time the FDIC or
the Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of the Bank; or (ii) by the OTS at the time the OTS or its
District Director approves a supervisory merger to resolve problems related to
the operations of the Bank or when the Bank is determined by the OTS or FDIC to
be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.

10

--------------------------------------------------------------------------------



(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 USC Section 1828(k) and
any regulations promulgated thereunder.


16.   SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


17.   HEADINGS FOR REFERENCE ONLY.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


18.   GOVERNING LAW.


This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not superseded by federal law.


19.   ARBITRATION.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within the Cleveland
metropolitan area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.


20.   PAYMENT OF LEGAL FEES.


All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in the Executive's favor.


21.   INDEMNIFICATION.


The Bank and the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be

11

--------------------------------------------------------------------------------



involved by reason of his having been a director or officer of the Bank or the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company, as appropriate), provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse the Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by the Executive.


22.   SUCCESSOR TO THE BANK.


The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank's obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.


[Signature page follows]



12

--------------------------------------------------------------------------------



SIGNATURES




IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.




ATTEST:
 
WAYNE SAVINGS COMMUNITY BANK
                    /s/ Wendy S. Blosser   
By:
/s/ H. Stewart Fitz Gibbon, III 
 
   
Executive Vice President and Chief Financial Officer
 
                                     
WITNESS:
 
EXECUTIVE:
                              /s/ Wendy S. Blosser     
/s/ Phillip E. Becker  
     
Phillip E. Becker
                   
CONSENT OF GUARANTOR (PURSUANT
   
TO SECTION TEN HEREOF)
             
WAYNE SAVINGS BANCSHARES, INC.
                       
By:
/s/ H. Stewart Fitz Gibbon, III          
Executive Vice President and Chief Financial Officer
   


13